Citation Nr: 1012023	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating greater than 30 
percent and for an earlier effective date, prior to March 11, 
2000, for an initial rating and subsequent staged ratings for 
the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 30 percent rating effective March 
11, 2000 for posttraumatic stress disorder.

In September 2003, the RO granted an increased disability 
rating of 50 percent for the service-connected PTSD, 
effective February 7, 2003.  In June 2004, the RO granted an 
increased rating of 70 percent for the service-connected 
PTSD, effective October 23, 2003.  In a June 2005 rating 
decision, the 70 percent rating was increased to a total 
schedular rating of 100 percent effective October 23, 2003.

In correspondence dated February 4, 2003 and on February 9, 
2003, the Veteran expressed disagreement with the RO's 
December 2002 decision that granted service connection and a 
30 percent rating for PTSD.  The Veteran contended that his 
disorder warranted a higher rating.  In a statement in 
support of claim dated June 21, 2004, and in substantive 
appeals in September 2004 and October 2004, the Veteran 
contended that his disorder should have been rated as 100 
percent disabling, effective in March 1993.

In a June 2005 statement of the case, the RO adjudicated the 
claim as for an earlier effective date for service connection 
for PTSD; however, as noted in the January 2008 Board remand, 
the effective date for the grant service connection was not 
the issue on appeal.  The Veteran's initial disagreement 
after the December 2002 rating decision was issued was 
specifically limited to the assignment of the 30 percent 
rating assigned.  In other words, the Veteran timely 
disagreed with the rating assigned following the grant of 
service connection, consistently arguing that a higher rating 
was warranted for the service-connected PTSD.  The Veteran 
disagreed with the initial rating, subsequent staged ratings, 
and their effective dates. As such, the Board directed, in a 
January 2008 remand, for the RO to issue a statement of the 
case that explained the assignment of ratings and effective 
dates in decisions in December 2002, September 2003, June 
2004, and June 2005 as this was necessary for duty-to-assist 
compliance.  38 C.F.R. § 3.159.  
It was not until after the one-year period following the 
issuance of that December 2002 decision that the Veteran 
argued that service connection should date back to at least 
1993.  That argument was first put forth in a June 2004 VA 
Form 21-4138, received over one year after the Veteran 
received notice of the December 2002 rating decision which 
assigned the effective date for the grant of service 
connection for PTSD.  In other words, the Veteran did not 
specifically appeal the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
until the appeal period during which he could do so had 
expired.  

Where a rating decision that established an effective date 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In essence, the Court 
held that there is no "freestanding" earlier effective date 
claim that could be raised at any time.  See Rudd, 20 Vet. 
App. at 299. In light of the foregoing, the Veteran's June 
2004 claim for an earlier effective date for service 
connection for PTSD is without legal merit.

Accordingly, the RO corrected the error by issuing a 
Statement of the Case as to the correct issue(s) on appeal to 
the Veteran in July 2008, and the Veteran perfected his 
appeal with the submission of a VA Form 9, substantive 
appeal.


FINDING OF FACT

It is at least as likely as not that the Veteran's service-
connected PTSD has been productive of total social and 
occupational impairment since the effective date of service 
connection.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
the assignment of a 100 percent rating for the service-
connected PTSD have been more nearly approximated since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The assignment of a 100 percent rating for the service-
connected PTSD effective from the effective date of service 
connection represents a full grant of benefits sought on 
appeal.  As such, any defect with regard to VA's duty to 
notify and assist the Veteran with the development of his 
claim is harmless error, and no further discussion of VA's 
duty to notify and assist is necessary.

The Veteran seeks a higher rating for the service-connected 
PTSD.  Historically, the Veteran sought service connection 
for PTSD in April 1993.  That claim was denied by rating 
decision in September 1993 and the Veteran appealed to the 
Board.  While his appeal was pending, the RO issued 
additional rating decisions denying service connection for 
PTSD in March 1994, October 1995 and December 1995.  In a May 
1996 decision, the Board denied service connection for PTSD.  
The Veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (CAVC or Court).  In a 
December 1998 decision, the Court affirmed the Board's 
decision.  Those decisions are now final.  

The Veteran subsequently reopened the finally disallowed 
claim, and service connection for PTSD was granted, by way of 
a December 2002 rating decision.  The RO assigned an initial 
30 percent rating with an effective date of service 
connection from March 11, 2000.  The December 2002 decision 
also assigned a temporary total rating for the period from 
July 30, 2002 to September 1, 2002 as a result of 
hospitalization over 21 days.  The 30 percent rating was 
reinstated after the termination of the temporary total 
rating.

In statements dated in February 2003, the Veteran 
specifically disagreed with the initial rating assigned 
following the grant of service connection for PTSD.  In a 
subsequent statement dated in June 2003, the Veteran 
requested the status of his claim for an increased rating for 
the service-connected PTSD.  

In the meantime, while this claim for a higher initial rating 
for the service-connected PTSD was pending at the Board, the 
RO issued a September 2003 rating decision that increased the 
30 percent rating for the service-connected PTSD to 50 
percent, effective February 7, 2003; and, then issued a June 
2004 rating decision that further increased the disability 
rating to 70 percent for the service-connected PTSD effective 
from October 23, 2003.  The June 2004 rating decision also 
granted entitlement to a total rating for individual 
unemployables due to service-connected disability (TDIU), 
effective from October 23, 2003.  

Although a September 2004 rating decision denied a further 
increased rating to 100 percent for the service-connected 
PTSD, a subsequent rating decision issued in June 2005 
granted the increase to 100 percent, effective from October 
23, 2003, the effective date for the grant of a TDIU.  

Because the Veteran appealed the initial rating assigned 
following the grant of service connection for PTSD, VA must 
consider the claim in this context.  This, in turn, includes 
determining whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his service-connected disabilities may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  It is 
appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Thus, although the 
Veteran is currently in receipt of a total rating, the Board 
must consider the time period since the initial grant of 
service connection during which disability ratings were less 
than 100 percent.  

Thus, the time period for consideration here is from March 
11, 2000 to October 22, 2003, less the period during which 
the Veteran was in receipt of a temporary total disability 
rating between July 30, 2002 and September 1, 2002.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Despite the fact that service connection was not in effect 
until March 2000, there is evidence in the claims file to 
show that the Veteran's psychiatric symptomatology existed 
prior to that date.  This medical evidence not only shows the 
existence of symptoms, but it also shows a consistency in the 
pattern and severity of the Veteran's symptoms dating back to 
the late 1990's and continuing to the present.  

For example, private treatment records dating back to 1994 
show that the Veteran was unable to deal with everyday stress 
of the average employment.  A February 1994 memorandum from a 
private provider indicated that the Veteran had just quit a 
job because he was unable to deal with his anger and anxiety 
associated with his employment.  The Veteran reportedly, 
"blew up" and that, "it was really over nothing."

Additionally, in March 1998, a private psychiatrist noted 
that the Veteran reported irritability, low mood, temper 
outbursts, anxiety, hypervigilance, suicidal ideation, 
insomnia, nightmares, and flashbacks.  He also noted the 
Veteran's reports of difficulty at work with stress, 
outbursts, and anger related to Asian coworkers.  On 
examination, the psychiatrist noted a dysphoric mood with 
anxious and sad affect.  However, there were no speech, 
logic, or thought deficits, memory loss, or psychotic 
symptoms.  The Veteran's intelligence appeared normal to 
above normal with good insight and positive motivation for 
treatment.  The diagnosis was major depression and PTSD.  
Significantly, the examiner  prescribed a small dose of anti-
pyschotic medication, and recommended enrollment in a PTSD 
treatment program. 

In May 1999, the Veteran underwent a psychological evaluation 
for Social Security Administration (SSA) disability benefits.  
The psychologist noted the examiner's report in 1998 and the 
Veteran's reports of a recent increased stress at work, 
subsequent loss of employment, and increasing depression.  
The psychologist noted extremely emotional lability over a 
minor appointment scheduling situation as well as a history 
of anger, lack of frustration control, and memories of 
unspecified traumatic experiences in Vietnam, recalled by 
association with Asian coworkers.  On examination, the 
Veteran appeared anxious and hypervigilant, with loud and 
loquacious speech, emotional lability, and lack of self 
control.  Although not psychotic, the psychologist noted some 
paranoid-like perceptions and rambling or tangential 
responses.  The Veteran's personal hygiene was appropriate.  
He lived alone, avoiding most social contact except for 
participation in a veteran's counseling program.  The 
psychologist diagnosed PTSD and major depression.  Although 
he evaluated the Veteran with average intelligence, he noted 
that the Veteran was unable to focus attention to questions 
and instructions because of extreme anxiety and emotional 
lability.  Significantly, the examiner concluded that there 
was a marked impairment in the Veteran's ability to respond 
to ordinary work pressures and demands.  SSA granted 
disability benefits in June 1999.  

In November 1999, the Veteran was examined by a VA 
psychologist who noted a review of the claims file including 
the history of medical evaluations prior to 1998.   He noted 
that the Veteran had not worked since January 1999 but that 
he participated in activities at a veteran's center and was 
the president of a veteran's charitable organization.  He 
noted the Veteran's reports of panic attacks, "road rage," 
and frequent nightmares related to an experience in Vietnam 
when he was cut off from his platoon.  He reported auditory 
hallucinations of bullets passing his ears and smells of 
diesel fuel, but the psychologist noted that these symptoms 
had not been previously noted by other examiners.  The 
Veteran also reported experiencing insomnia, fatigue, 
difficulty with concentration.  He displayed feelings of 
uselessness, pessimism about the future, and thoughts of 
suicide with no plan.  On examination, the psychologist noted 
no thought disorders or cognitive deficits in attention, 
concentration, or memory loss.  However, the Veteran was 
depressed and angry with marked affective lability.  His 
thoughts were goal directed but defensive and suspicious.  He 
ranged from shouting to crying but without tears.  The 
psychologist noted that the Veteran talked freely about his 
participation in military related activities including 
parades, memorial visits, and other activities with others at 
a veteran's center, enjoying personal contact and a sense of 
identity from the activities.  He also noted inconsistencies 
from previous examiner reports concerning specific traumatic 
events and the nature of his nightmares.  The psychologist 
concluded that although the Veteran was in combat and 
experienced certain related symptoms, he did not meet the 
criteria for a diagnosis of PTSD.  He diagnosed major 
depressive disorder and personality disorder, and concluded 
that the Veteran's active participation in veteran's 
organizations showed that he had the capacity to work with 
others.  

In March 2000, the Veteran underwent an evaluation by a 
private psychologist on referral from VA.  The evaluation 
included a clinical interview and three formal psychological 
tests regarding relationships, personality, and trauma 
symptom inventory.  The psychologist noted that the primary 
stressor for the Veteran was a particular event when he was 
cut off from his platoon.  Nightmares and hypervigilance were 
related to that event.  The Veteran's appearance and thought 
processes were appropriate with no indicators of psychoses or 
suicidal or homicidal ideations.  However, the psychologist 
noted that the Veteran showed bursts of anger and frustration 
over a lack of resolution of family and disability 
compensation problems.  His responses were slow and indicated 
some memory difficulties.  Test results showed that the 
Veteran scored high in aggression and avoidance of people or 
reminders of past unpleasant events.  Trauma inventory scores 
were high and typical of those experiencing PTSD.  
Personality testing showed some slowness in cognitive 
functioning, anger, lack of satisfaction with activities of 
life, and distrust of the government.  The psychologist 
diagnosed PTSD, major depression, and alcohol dependence in 
remission.  

In April 2001, a VA psychiatrist noted a review of the claims 
file.  He restated the Veteran's history of symptoms and 
commented on earlier examination reports.  His observations 
were substantially consistent with the record including the 
auditory hallucinations.  However, the traumatic events 
described in his examination were general and not the same as 
the event described in previous examinations.  Nevertheless, 
the psychiatrist related the events to the Veteran's 
continued nightmares, flashbacks, insomnia, irritability, 
estrangement from others, panic attacks, and startle 
reaction.  The psychologist also noted the Veteran's reports 
of social isolation with no mention of Veteran's activities 
or group counseling.  The Veteran displayed appropriate 
personal hygiene but was anxious, agitated, and distrustful 
with some concentration and memory deficits.  The 
psychologist diagnosed chronic PTSD and no other disorder. 

In January 2002, another VA psychiatrist also noted review of 
the claims file and that he was cooperating with another 
psychiatrist to provide a combined assessment.  He noted the 
Veteran's reports of unemployment since 1999 and recent 
homelessness but that he was living with a friend during the 
winter months.  The psychiatrist noted many of the symptoms 
reported previously including auditory hallucinations, 
avoidance of crowds, anger outbursts, self-described road 
rage, poor sleep and constant irritability.  However, he 
noted no startle reaction or intrusive thoughts related to 
experiences in Vietnam.  The veteran reported one suicide 
ideation years earlier.  On examination, the psychiatrist 
noted outbursts and emotional lability behavior.  However, 
the Veteran displayed no thought process, memory, or 
concentration deficits.  The psychiatrist diagnosed anxiety 
disorder, personality disorder but not PTSD.  Significantly, 
the examiner noted extreme emotional lability primarily 
manifested by anger and irritability, so much so that he 
needed to take a tranquilizer for his nerves.  

Also in January 2002, a VA clinical neuropsychologist 
reviewed the entire claims file and commented on all private 
and VA psychiatric examinations since 1993.  He noted that 
all examiners agreed that the Veteran had an affective 
disorder involving depression or anxiety.  All examiners also 
diagnosed a personality disorder to some degree.  Several 
evaluators noted that the Veteran's self-reports and 
presentations were of questionable validity with 
inconsistencies and a sequentially increasing number and 
severity of traumatic events and symptoms over the time.  The 
psychologist examined the Veteran and noted many of the same 
symptoms as were noted by previous examiners.  He also noted 
the Veteran's reports of several additional traumatic events 
experienced in Vietnam that the Veteran had not previously 
discussed with examiners.  The psychologist diagnosed PTSD 
and personality disorder and commented that the severity was 
unclear given the suggestions of exaggeration of symptoms, 
vagueness of history, and comments by previous mental health 
professionals.  

Additional records show that the Veteran was a VA in-patient 
for a little over three weeks in August 2002.  His primarily 
complaint was that his medications were not working.  He 
reported nightmares and flashbacks, difficulty going to 
sleep, sadness, feeling anxious and road rage.  He began 
shouting during his admission and was given Ativan, 2 mg. IM.  
On mental status examination, his hygiene and grooming were 
only fair.  The Veteran was uncooperative.  His speech was 
slow, low volume and with frequent long pauses.  The Veteran 
had poor impulse control and the remainder of the mental 
status examination could not be completed because of the 
Veteran's outbursts.  The Veteran's medications were adjusted 
during the Veteran's three-week hospital stay and he was 
discharged when it was felt that the Veteran could function 
to a reasonable extent in the community.  

VA records also show that the Veteran was once again admitted 
for in-patient psychiatric care from October 17, 2002 to 
November 4, 2002.  The Veteran once again reported that his 
medications were not working.  His GAF score at the time of 
discharge was only 50.  

Additional records indicate that the Veteran continued to 
receive outpatient treatment after his last in-patient 
admission in 2002.  An August 2003 VA examination report 
noted continued nightmares every night.  Although the 
trazadone helped the Veteran fall asleep, he was awoken by 
nightmares every night and could not go back to sleep was 
awake.  This made him very tired during the day.  The Veteran 
reported worsening symptoms since the 9/11 terrorist attacks.  

On examination, the Veteran's behavior was not inappropriate, 
but he did become sad and cried on numerous occasions during 
the interview, usually in association with his talking about 
his severe symptoms of PTSD.  He was able to maintain 
personal hygiene and perform basic activities of daily 
living.  He reported that he was very concerned about 
cleanliness and cleaned his house all the time.  He was well-
oriented in all spheres and there was no obvious impairment 
of memory, although when he was thinking about Vietnam his 
cognition was impaired.  There was no obsessive or 
ritualistic behavior, although he did comment that he spent a 
lot of time keeping his house clean.  The rate and flow of 
his speech was normal, and there was no irrelevant, illogical 
or obscure speech pattern noted; however, it was noted that 
the Veteran's voice became very high pitched and squeaky when 
he got anxious and when he was crying, and his voice was 
quite irritating during those times.  

The Veteran's GAF was listed as 50, and the examiner noted 
that the Veteran continued to have serious impairment in that 
he had recurrent stressful recollections of Vietnam and 
chronic depression, although his symptoms appeared to be 
somewhat improved with medication.  

At a June 2004 VA examination, the examiner noted a complete 
review of the claims file prior to the patient interview.  

According to the examiner, the Veteran reported that he had 
tried to go back to work, driving a van for VA to transport 
veterans; however, the Veteran reported that his PTSD 
symptoms were getting worse, and he was becoming increasingly 
anxious, in spite of his efforts to keep himself occupied.  
He further reported that he was having trouble staying alert 
on the road and he was becoming rather agitated when the 
passengers in the van talked to each other, particularly when 
they discussed the war in Iraq.  The Veteran felt that it was 
getting unsafe for him to continue in the job and he 
initially requested to have his hours dropped to once per 
week, but then decided that he was unable to continue at all.

The Veteran reportedly felt angry and irritated, tense and 
anxious all the time.  His mental status examination was 
nearly identical to that of previous examinations, 
particularly in that he was not sleeping well at night and 
this was leaving him unrested during the day with an 
inability to concentrate.  The diagnosis was moderately 
severe PTSD, with severe stress and a GAF of 42.  The 
examiner opined that the Veteran was unemployable at that 
time.  

Finally, a September 2004 discharge summary notes that the 
Veteran was admitted as an inpatient for 10 days due to 
suicidal thoughts.  

Since the effective date of service connection, the Veteran's 
service-connected PTSD has been rated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, under the General Rating 
Formula for Mental Disorders 

Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher rating of 50 percent is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

An even higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Additionally, in applying the above criteria, when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998)

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM- 
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging between 41 and 50 are meant to 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

Based on the foregoing evidence, when viewed collectively, 
the criteria for the assignment of a 100 percent rating are 
more nearly approximated since the effective date of service 
connection.  

Although the Veteran's GAF scores generally remained around 
50 until the June 2004 examiner noted a GAF score of 42, the 
Veteran has been unable to maintain employment for many 
years.  Records dating back to 1994 show evidence of 
unemployability at that time because of an inability to 
control anger and irritability outbursts.  This problem, 
which was noted by a private doctor in February 1994, was 
subsequently  recognized by the Social Security 
Administration in 1999 and was more recently confirmed with 
the Veteran's attempted recent employment as a VA van driver, 
as noted in the VA examination report of June 2004.  

These records provide evidence of total occupational 
impairment since the effective date of service connection.  

Although the record does show some inconsistencies in the 
record with regard to the Veteran's reported symptomatology, 
there are nevertheless very clear consistencies as to the 
most severe of symptoms, which include the anger outbursts, 
daily nightmares, severe anxiety, and sleep impairment.  
Every VA examination report and private treatment record 
noted herein has focused on the severity of the Veteran's 
anger outbursts, severe anxiety, emotional lability and sleep 
impairment.  One examiner commented that he kept the 
examination room door open in case the Veteran lost control 
during an interview.  Another report noted that Ativan had to 
be administered to the Veteran during the interview to calm 
him down.  Finally, there was one mental status examination 
that could not be completed because the Veteran was too 
angry.  

Moreover, the Veteran has been hospitalized on at least three 
occasions during the appeal period due to the severity of his 
PTSD symptomatology, with at least two of the admissions 
occurring in 2002.  These hospitalizations also support a 
finding of total occupational impairment dating back to the 
effective date of service connection.  

Furthermore, the Veteran was unable to maintain his marriage, 
he does not maintain any type of relationship with his 
children, and it appears that the only acquaintances that he 
associates with are other veterans who have shared the same 
experiences.

Although the Veteran's service-connected PTSD symptomatology 
does not meet all of the criteria set forth under Diagnostic 
Codes 9411 for the assignment of a 100 percent rating during 
the entire appeal period; it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present.  

Taking into consideration the Veteran's consistent GAF scores 
associated with diagnosed PTSD and the consistency in 
impairment from the signs and symptoms of PTSD as described 
in the clinical records, the impatient reports, and, in 
particular, noted as a result of the Veteran's recent 
attempted employment, all doubt is resolved in the Veteran's 
favor, in finding that the Veteran's PTSD has been productive 
of total occupational and social impairment since the 
effective date of service connection.  

In light of the foregoing, the criteria for the assignment of 
a total scheduler rating of 100 percent for the service-
connected PTSD have been more nearly approximated since the 
effective date of service connection.  



ORDER

An initial 100 percent scheduler rating is granted for the 
service-connected PTSD, effective from March 11, 2000, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


